Citation Nr: 1622951	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 18, 2008, for the award of service connection for a schizoaffective disorder.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to July 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO granted service connection for schizoaffective disorder, and  assigned a 100 percent rating, effective December 18, 2008.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in January 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.


In March 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA that are irrelevant to the issue on appeal.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  On February 8, 2006, the RO received a statement from the Veteran in which he requested service-connected disability compensation for a mental condition.  

3.  In May 2006, the RO denied service connection for schizoaffective disorder; the Veteran did not appeal that denial.

4.  In a May 2010 decision, the RO granted service for schizoaffective disorder and assigned an effective date of December 18, 2008

5.  The Veteran's claim of service connection was granted based in part on the receipt of service department records that were not associated with the claims file when VA first decided the claim in May 2006.  

6.  The claims file includes no statement or communication from the Veteran, or other document, prior to February 8, 2006, that constitutes a pending claim for service connection for a psychiatric disability.


CONCLUSION OF LAW

The criteria for an effective date of February 8, 2006, but none earlier, for the award  of service connection for schizoaffective disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A January 2009 pre-adjudication letter provided pertinent notice to the Veteran in connection with what was then a claim to reopen his previously denied claim for service connection for a psychiatric disability.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  It also informed the Veteran how VA determines the assignment of disability ratings and effective dates.

After the May 2010 award of service connection for schizoaffective disorder, and the Veteran's disagreement with the effective date assigned, no additional notice for the downstream, effective date issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the January 2009 notice letter provided the Veteran with notice of how VA determines the assignment of effective dates (the timing and form of which complies with Dingess/Hartman).  Notably, the  Veteran has  not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the effective date matter herein decided has been obtained.  The evidence includes the Veteran's service records, VA examination reports, VA treatment records, applications for VA disability benefits, and lay statements in support of his claim.  There is no suggestion that additional evidence relevant to the matter being decided herein exists and can be procured.  There is also no indication that any additional action is needed to comply with the duty to assist in connection with the effective date issue.  The outcome of this appeal turns on an application of the law to the evidence of record and a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Earlier Effective Date

In a May 2010 rating decision, the RO granted service connection for schizoaffective disorder, evaluated as 100 percent disabling, effective from December 18, 2008.  The Veteran disagreed with the assigned effective date and has argued that he is entitled to an effective date either back to his discharge from service or back to the date that he initially filed a claim for service connection for a mental disorder.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

If a claim is finally denied and later reopened and granted based on the submission of new and material evidence, the effective date of benefits will be the date that the claimant filed the application to reopen or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  If, however, at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2015).  When benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," VA allows the assignment of an effective date of benefits "on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).

A review of the record shows that the Veteran had initially applied for VA disability compensation in June 1978, at which time he sought service connection for a back injury.  The application contains no mention of any mental condition.  Of note, the RO requested copies of the Veteran's service treatment records (STRs) in July 1978, July 1979, and July 1980.  In a July 1980 deferred rating decision, it was noted  that the Veteran's STRs were still needed and that same month the RO sent to the Veteran a letter requesting that he furnish copies of any STRs in his possession.  The Veteran's  claims file does not then reveal the submission or association of any evidence with the record until February 2006.  In a statement received on February 8, 2006, the Veteran requested service-connected disability benefits for a mental health condition.  In March 2006, the Veteran provided the RO with certain medical records that he stated were not included in his records received from St. Louis, Missouri.  It would appear from the Veteran's VBMS file that the records provided were certain STRs.  Notably, the records provided by the Veteran did not include a copy of the Veteran's separation examination report or accompanying report of medical history.

On March 21, 2006, the RO initiated a request with the National Personnel Records Center (NPRC) for the Veteran's STRs, using PIES code MO1.  The claims file contains no documentation that a response was received from the NPRC prior to May 2006.  In the May 2006 rating decision denying the Veteran's claim for service connection for schizoaffective disorder, the RO listed under evidence consider: "Service Medical Records from May 2, 1975 through April 5, 1978."  It would appear that this notation refers to the STRs provided by the Veteran himself.  The RO's reason for decision also references the Veteran's STRs, stating that they showed no complaint of, treatment for or diagnosis of schizoaffective disorder.  Then, in June 2006, the NPRC responded to the RO's February 2006 records request stating that after an extensive and thorough search, the NPRC was unable to locate the records identified in the request.

In January 2007, the Veteran filed claims for service connection for non-psychiatric disabilities and in May 2007 the RO initiated another request with the NPRC for the Veteran's STRs using PIES code O99.  The RO acknowledged that a negative response was previously received, but stated that the Veteran had provided a letter from the NPRC dated in February 2006 showing that he had been provided with a copy of his STRs.  The NPRC responded in May 2007 indicating that the requested records had been mailed and on June 5, 2007, the RO received the Veteran's STRs and associated them with the claims folder.

In December 2008, the Veteran again filed a claim for  service connection for a mental condition, which claim led to the eventual grant of service connection for schizoaffective disorder in May 2010, effective December 18, 2008.  The grant of service connection was based, at least in part, on the report of an April 2010 VA examination that contained the examiner's opinions that it is most likely that the Veteran's diagnosis schizoaffective disorder is related to the complaints of depression, memory loss, trouble sleeping and nervousness noted on the Veteran's separation examination report and that it is most likely that his symptoms of schizoaffective disorder had their onset in service.  The RO also noted that a claim for service connection for schizoaffective disorder had been denied in May 2006, but such claim had become final because the Veteran did not appeal that decision.  The effective date of December 18, 2008, was thus assigned based on the date that the RO received the Veteran's request to reopen his previously disallowed claim.  

However, following a careful review of the evidence, the Board finds that an effective date earlier than December 18, 2008, is warranted in accordance with 38 C.F.R. § 3.156(c).  This is so because it is clear that the award of service connection for schizoaffective disorder was based, at least in part, on evidence contained in the Veteran's STRs-namely, symptoms reported by the Veteran on his February 1978 report of medical history, which document is a relevant official service department record.  Notably, although some of the Veteran's STRs were before the RO at the time that it rendered the May 2006 decision denying the claim for service connection for schizoaffective disorder, a complete copy of the Veteran's STRs had not been provided to the RO at that time.  Indeed, it is clear that the NPRC had not responded to the RO's request for the Veteran's STRs prior to when the RO rendered the May 2006 decision.  

Further, the STRs provided by the Veteran in March 2006 did not include a copy of his separation examination report and/or accompanying report of medical history.  Thus regardless of whether the Veteran himself had been provided with a complete copy of his STRs prior to the RO's May 2006 decision, the regulation is clear that if at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  In the instant case, the Veteran's separation examination report and accompanying report of medical history were not associated with the record until the Veteran's STRs were received by the RO in June 2007.  In other words, the document had not been associated with the claims folder when the Veteran was initially denied service connection for schizoaffective disorder in May 2006.  The NPRC's June 2006 determination of unavailability notwithstanding, the Board finds that VA could have obtained the Veteran's STRs at the time his original claim was decided, especially in light of the fact that the Veteran himself was apparently provided with a copy of his STRs prior to when the RO rendered its May 2006 decision.

Accordingly, because the Veteran's award of service connection was based in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," the proper effective date of his award will be the latter of the date entitlement arose or the date VA received the previously decided claim.  38 C.F.R. § 3.156(c).  A claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  But see 38 C.F.R. § 3.1(p) (2015) (providing that a claim must be submitted on an application form prescribed by the Secretary).  Moreover, it  has been held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, United States Court of Appeals for Veterans Claims (Court) has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2014).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim. Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

The Board notes that the Veteran does not assert that he filed a claim of service connection for a psychiatric condition at any time prior to discharge from active military service, or within one year of his separation from service.  As discussed above, the record shows that the Veteran first filed a claim for VA disability compensation in June 1978, at which time he sought service connection for a back injury.  The application contains no mention of any mental condition.  Rather, the first claim for service connection for a mental condition was filed in February 8, 2006, and the Board finds that that is the effective date warranted in this case.  However, notwithstanding any argument to the contrary, no earlier effective date is assignable.  

There is ano other document dated prior February 8, 2006, that evidences an intent to apply for VA benefits for a psychiatric disorder.  In fact, no communication was received from the Veteran between July 1980 and February 2006.  The Board has considered the Veteran's specific argument that he is entitled to an effective date corresponding with his discharge from service because his psychiatric disability began in service.  Regardless of when the Veteran's schizoaffective disorder was diagnosed and despite the fact that records suggest manifestations of that condition in service, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, although the Veteran's service-connected disorder is considered a chronic disease that may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty, 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015), because he did not file a claim for service connection for such until February 8, 2006, there is no basis upon which to award an effective date prior to that date. 

The Board is also aware that VA regulation previously allowed for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157(b) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating the provisions of 38 C.F.R. § 3.157 which allowed various documents other than claims forms to constitute claims).  That section, however, only applied to claims for an increase and claims to reopen if the claim was previously disallowed because the disability was not compensable in degree.  Thus the provisions of 38 C.F.R. § 3.157(b) are not for application in the instant case.  

In sum, because there is also no document of record that was received by the RO earlier than the February 8, 2006 filing, in which  the Veteran specifically requested service connection for a psychiatric disorder, the Board finds that the assignment of an effective date earlier than February 8, 2006, for the award of service connection for schizoaffective disorder is not warranted.  38 C.F.R. § 3.400.  

In so finding, the Board is sympathetic to the Veteran's argument that he was unstable and that he did not possess the mental capacity to file for VA disability benefits for his psychiatric disability until doing so in 2006.  In this regard, the Board notes that if, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a mental disability, which was not the result of willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the pension award may be effective from the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  See 38 C.F.R. § 3.400(b)(1)(ii)(B) (west 2014).  This section, however, applies to claims for disability pension and not disability compensation.  A similar regulation does not exist for compensation claims.  The Board also points out that in Barrett v. Principi the United States Court of Appeals for the Federal Circuit held that, in certain circumstances, "mental illness may justify the tolling of [38 U.S.C.A. §] 7266(a)'s 120-day period for appeal."  363 F. 3d 1316, 1320 (Fed. Cir. 2004).  However, the holding in Barrett applies to an appeal period, not an initial request for compensation.  

Therefore, while the Veteran believes his prior mental incapacity should be considered as a basis to award an earlier effective date, the governing legal authority is clear and specific, and VA is bound by such authority.  Here, the date of receipt of the Veteran's claim for service connection was not within one year of his separation from active duty, and there was no claim for service connection for psychiatric disability that was received earlier than February 8, 2006.  

Consequently, the assignment of an effective date of February 8, 2006, but none earlier, for the award of service connection for schizoaffective disorder is warranted.  There is no reasonable doubt to be resolved in the Veteran's favor on this point.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
 

ORDER

An effective date of February 8, 2006, for the award  of service connection for schizoaffective disorder is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


